Exhibit 10.1

COOPERATION AGREEMENT

This COOPERATION AGREEMENT (this “Agreement”) is made and entered into as of
February 8, 2017, by and among Banc of California, Inc., a Maryland corporation
(the “Company”), PL Capital Advisors, LLC, a Delaware limited liability company
(“PL Capital Advisors”) and the other persons and entities listed on Schedule A
hereto (collectively and together with other Affiliates of PL Capital Advisors
who are or hereafter become beneficial owners of any shares of Common Stock (as
defined below), the “PL Capital Group” and each individually, a “Member”) and
Richard J. Lashley, in his capacity as the Designee (as defined below). Certain
capitalized terms used in this Agreement are defined in Section 10.

WHEREAS, on December 16, 2016, PL Capital Advisors submitted to the Company two
nominees, Richard J. Lashley and Thomas O’Neill, for the Company’s Board of
Directors (the “Board”);

WHEREAS, as of the date hereof, the PL Capital Group beneficially owns 3,427,219
shares of the issued and outstanding common stock of the Company, par value
$0.01 per share (the “Common Stock”);

WHEREAS, a vacancy on the Board currently exists as a result of the resignation
of Steven Sugarman from the Board;

WHEREAS, the Board, in exercising its independent judgment and prior to entering
into this Agreement, determined that Richard J. Lashley would be highly
qualified to serve on the Board due to his expertise in the banking sector; and

WHEREAS, the Company has determined that it is in the best interest of the
Company and its stockholders, and the Company and the PL Capital Group have
agreed that it is in their mutual interest, to enter into this Agreement.

NOW, THEREFORE, in consideration of and reliance upon the mutual
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1. Board of Directors. Effective as of the later of (A) February 16, 2017 and
(B) such date as the Designee presents evidence satisfactory to the Board of the
resolution of his management interlock with MutualFirst Financial, Inc. such
that it would be permissible for him to serve on the Board under applicable law
and regulations, the Board shall appoint Richard J. Lashley (the “Designee”) to
the Board as a Class I director with a term expiring at the 2019 annual meeting
of the stockholders of the Company. The Designee shall also be appointed to the
Board of Directors of Banc of California, N.A. (the “Bank”), the Joint Audit
Committee of the Company and the Bank, and the Enterprise Risk Committees of the
Company and the Bank. The Designee, upon appointment to the Board, will be
subject to the same protections and obligations regarding confidentiality,
conflicts of interests, fiduciary duties, trading and disclosure policies and
other



--------------------------------------------------------------------------------

governance guidelines and policies and will have the same rights and benefits,
including (but not limited to) with respect to insurance, indemnification,
compensation and fees as are available generally to the other non-executive
members of the Board.

2. Voting. During the Restricted Period, each Member shall cause, and shall
cause its respective Affiliates and associates to cause, all shares of Common
Stock or any rights, warrants, options or other securities convertible into or
exchangeable for shares of Common Stock or any other securities of the Company
for which they have the right to vote, directly or indirectly, to be present in
person or by proxy for quorum purposes and to be voted at any meeting of
stockholders or at any adjournments or postponements thereof, and to consent in
connection with any action by consent in lieu of a meeting, (i) in favor of each
director nominated and recommended by the Board for election at any such
meeting, (ii) against any stockholder nominations for director that are not
approved and recommended by the Board for election at any such meeting and
against any proposals or resolutions to remove any member of the Board and
(iii) in accordance with the recommendations by the Board on all other proposals
of the Board set forth in the Company’s proxy statements.

3. Standstill. Without the prior written consent of the Board, no Member shall,
and each shall cause each of its respective Affiliates, associates and
Representatives not to, do any of the following for a period (the “Restricted
Period”) commencing on the date hereof and ending on the day after the Company’s
2017 Annual Meeting of Stockholders (provided that nothing in this Section 3
shall limit any actions that may be taken by the Designee acting in its capacity
as a director of the Company consistent with his fiduciary duties):

(a) acquire, offer or agree to acquire (except by way of stock dividends or
other distributions or offerings made available to holders of voting securities
of the Company generally on a pro rata basis), directly or indirectly, whether
by purchase, tender or exchange offer, through the acquisition of control of
another Person, by joining a partnership, limited partnership, syndicate or
other “group” (within the meaning of Section 13(d)(3) of the Exchange Act),
through swap or hedging transactions or otherwise, any voting securities of the
Company or any voting rights decoupled from the underlying voting securities
which would result in the PL Capital Group (together with any other Person or
“group” referred to in this Section 3(a)) owning, controlling or otherwise
having any ownership or voting interest in 10% or more of the outstanding shares
of common stock of the Company;

(b) (i) engage, or in any way participate, directly or indirectly, in any
“solicitation” (as such term is defined in Rule 14a-1(l) under the Exchange Act)
of proxies or consents in any “election contest” with respect to the Company’s
directors (regardless of whether it involves the election or removal of
directors of the Company), (ii) seek to advise, encourage or influence any
Person with respect to the voting of any voting securities of the Company in any
“election contest” with respect to the Company’s directors (regardless of
whether it involves the election or removal of directors of the Company),
(iii) initiate, propose or otherwise “solicit” (as such term is defined in Rule
14a-1(l) under the Exchange Act) stockholders of the Company for the approval of
stockholder proposals in connection with the election or removal of directors of
the Company, or (iv) induce or attempt to induce any other Person to initiate
any such stockholder proposal;



--------------------------------------------------------------------------------

(c) form, join or in any way participate in a partnership, syndicate, or other
group, including without limitation any “group” as defined under
Section 13(d)(3) of the Exchange Act, with respect to any voting securities of
the Company in connection with any “election contest” with respect to the
Company’s directors or any stockholder proposal for consideration at any
stockholder meeting except as otherwise expressly provided in this Agreement;

(d) deposit any Company voting securities in any voting trust or subject any
Company voting securities to any arrangement or agreement with respect to the
voting thereof, except as expressly set forth in this Agreement;

(e) seek, alone or in concert with others, (1) to call a meeting of stockholders
or solicit consents from stockholders or conduct a nonbinding referendum of
stockholders, (2) to obtain representation on the Board except as otherwise
expressly provided in this Agreement, (3) to effect the removal of any member of
the Board, provided that this shall not pertain to the Designee or his
replacement who is a director of the Company, (4) to make or be a proponent of a
stockholder proposal at any meeting of the stockholders of the Company, or
(5) to amend any provision of the Company’s certificate of incorporation or
bylaws or make a request for any stockholder list or other books and records of
the Company, whether pursuant to the Maryland General Corporation Law, the
Company’s bylaws or otherwise;

(f) effect or seek to effect (including, without limitation, by entering into
any discussions, negotiations, agreements or understandings whether or not
legally enforceable with any Person), offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other Person to effect or
seek, offer or propose to effect or participate in, (i) any acquisition of more
than 10% of any securities, or any material assets or businesses, of the Company
or any of its subsidiaries, (ii) any tender offer or exchange offer, merger,
acquisition, share exchange or other business combination involving more than
10% of any of the voting securities or any of the material assets or businesses
of the Company or any of its subsidiaries, (iii) any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to the Company or any of its subsidiaries or any material portion of its
or their businesses, or (iv) make any public statement with respect to a
transaction described in the foregoing clauses (i)-(iii);

(g) enter into any discussions, negotiations, agreements or understandings with
any Third Party with respect to the foregoing, or advise, assist, encourage or
seek to persuade any Third Party to take any action with respect to any of the
foregoing, or otherwise take or cause any action inconsistent with any of the
foregoing; or

(h) make or in any way advance any request or proposal to amend, modify or waive
any provision of this Agreement other than in a nonpublic and confidential
manner and which nonpublic and confidential request could not reasonably be
expected by the Company to require public disclosure by any party hereto.

4. Expenses. Within ten (10) business days of execution of this Agreement, the
Company will reimburse the PL Capital Group One Hundred Fifty Thousand Dollars
($150,000) for its legal fees and expenses incurred in connection with its
investment in the Company.



--------------------------------------------------------------------------------

5. Confidentiality. Each Member acknowledges that information concerning the
business and affairs of the Company (“Confidential Information”) may be
disclosed to the PL Capital Group by the Company or its subsidiaries, or by the
Company’s or its subsidiaries’ directors, officers, employees, agents,
consultants, advisors or other representatives, including legal counsel,
accountants and financial advisors (collectively, “Representatives”). Each
Member agrees that the Confidential Information will be kept confidential and
that the Members and their Representatives will not disclose any of the
Confidential Information in any manner whatsoever without the specific prior
written consent of the Company unless disclosure is required by applicable laws,
regulations or valid legal process; provided, however, that the term
“Confidential Information” shall not include information that (a) was in or
enters the public domain, or was or becomes generally available to the public,
other than as a result of disclosure by any Member or any Representative thereof
or (b) was independently acquired by the Member without violating any of the
obligations of any Member, the PL Capital Group or their Representatives under
this Agreement or any other confidentiality agreement, or under any other
contractual, legal, fiduciary or binding obligation of any Member or any of
their Representatives. Each Member agrees to undertake reasonable precautions to
safeguard and protect the confidentiality of the Confidential Information, to
accept responsibility for any breach of this Section 5 by any Representatives of
any Members, including taking all reasonable measures (including but not limited
to court proceedings) to restrain Representatives from prohibited or
unauthorized disclosures or uses of the Confidential Information.

6. Covenant Not to Sue. During the Restricted Period, the PL Capital Group and
each of their Affiliates, associates and Representatives on the one hand, and
the Company and each of its Affiliates, associates and Representatives on the
other hand, agrees not to sue or otherwise commence or continue in any manner,
directly or indirectly, any suit, claim, action, right or cause of action in any
court against the other; provided, however, that no party hereto shall be
prohibited from enforcing its rights under and pursuant to this Agreement.

7. Non-Disparagement. During the Restricted Period, no Member shall, and each
shall cause each of its respective Affiliates, associates and Representatives
not to disparage the Company, stockholders, current or former officers and
directors of the Company or its subsidiaries in any way, including, but not
limited to, its name, business reputation, Board decisions or business
practices, except for truthful factual statements as may be required by law,
regulation or valid legal process. The PL Capital Group and the Company agree
not to, and to cause their associates, Affiliates and Representatives not to,
make any public comments or statements to the press, employees and stockholders
of the Company if such statement or comment is disparaging to the other party,
except for truthful statements as may be required by law, regulation or valid
legal process.

8. Press Release and Other Public Disclosures.

(a) As soon as practicable on or after the date hereof and no later than one
business day following the date of this Agreement, the Company shall announce
this Agreement and the material terms hereof by means of a press release in the
form attached hereto as Exhibit A (the “Mutual Press Release”). Prior to the
issuance of the Mutual Press Release, none of the parties shall issue any press
release, public announcement or other public statement (including, without
limitation, in any filing required under the Exchange Act) regarding this
Agreement or take any



--------------------------------------------------------------------------------

action that would require public disclosure thereof without the prior written
consent of the other party. None of the parties hereto shall make any public
statements (including in any filing with the SEC or any other regulatory or
governmental agency, including any stock exchange) that are inconsistent with,
or otherwise contrary to, the statements in the Mutual Press Release or the
terms of this Agreement.

(b) No later than two business days following the date of this Agreement, PL
Capital Group shall file with the SEC an amendment to their Schedule 13D in
compliance with Section 13 of the Exchange Act reporting their entry into this
Agreement, disclosing applicable items to conform to their obligations hereunder
and appending this Agreement as an exhibit thereto (the “Schedule 13D
Amendment”). The Schedule 13D Amendment shall be consistent with the Mutual
Press Release and the terms of this Agreement. The PL Capital Group shall
provide the Company and its Representatives with a reasonable opportunity to
review the Schedule 13D Amendment prior to it being filed with the SEC and
consider in good faith any comments of the Company and its Representatives.

(c) No later than two business days following the date of this Agreement, the
Company shall file with the SEC a Current Report on Form 8-K reporting its entry
into this Agreement, disclosing applicable items to conform to its obligations
hereunder and appending this Agreement and the Mutual Press Release as exhibits
thereto (the “Form 8-K”). The Form 8-K shall be consistent with the Mutual Press
Release and the terms of this Agreement. The Company shall provide PL Capital
Advisors and its Representatives with a reasonable opportunity to review and
comment on the Form 8-K prior to the filing with the SEC and consider in good
faith any comments of PL Capital Advisors.

9. Representations and Warranties.

(a) Each Member, on behalf of herself, himself or itself, as applicable,
represents and warrants that (a) such Member has the power and authority to
execute and deliver this Agreement and to perform all its obligations and
consummate the transactions contemplated hereby, and (b) this Agreement has been
duly and validly authorized, executed and delivered by such Member, constitutes
a valid and binding obligation and agreement of such Member and is enforceable
against such Member in accordance with its terms.

(b) The Company hereby represents and warrants that (a) it has the power and
authority to execute and deliver this Agreement and to perform all its
obligations and consummate the transactions contemplated hereby, and (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms.

10. Definitions.

(a) “Affiliate” and “associate” have the respective meanings set forth in Rule
12b-2 under the Exchange Act.

(b) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder;



--------------------------------------------------------------------------------

(c) “Person” means any individual, partnership, corporation, limited liability
company, or other entity, group, syndicate, trust, government or agency thereof,
or any other association or entity.

(d) “Third Party” means any Person that is not a party to this Agreement, a
director or officer of the Company, or legal counsel to any party to this
Agreement.

11. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt, (b) upon sending if sent by email to the email
addresses below and the appropriate confirmation is received, (c) one day after
being sent by nationally recognized overnight carrier to the addresses set forth
below or (d) when actually delivered if sent by any other method that results in
delivery, with written confirmation of receipt:

 

If to the Company:

   With copies to:

Banc of California, Inc.

18500 Von Karman Avenue, Suite 1100

Irvine, California, 92612

Attention: John C. Grosvenor, General Counsel

Email: John.Grosvenor@bancofcal.com

  

Morrison & Foerster LLP

707 Wilshire Blvd

Los Angeles, CA 90017

Attention: Henry M. Fields, Esq.

Email: Hfields@mofo.com

 

and

 

Morrison & Foerster LLP

250 W 55th St

New York, NY 10019

Attention: Spencer D. Klein, Esq.

Email: SpencerKlein@mofo.com

If to the PL Capital Group or any Member:    With a copy to:

PL Capital Advisors, LLC

67 Park Place East, Suite 675

Morristown, NJ 07960

Attention: Richard J. Lashley

Email: rlashley@plcapitalllc.com

  

Foley & Lardner LLP

321 North Clark Street, Suite 2800

Chicago, IL 60654

Attention: Phillip M. Goldberg, Esq.

Email: pgoldberg@foley.com

12. Assignments. This Agreement shall not be assignable by operation of law or
otherwise by any Member without the consent of the Company. Subject to the
foregoing sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by and against the successors and assigns of each party
to this Agreement.

13. Remedies. Each of the Members, on the one hand, and the Company, on the
other hand, acknowledges and agrees that irreparable injury to the other party
hereto would occur in the event any of the provisions of this Agreement were not
performed in accordance with its specific



--------------------------------------------------------------------------------

terms or was otherwise breached and that such injury would not be adequately
compensable in damages. It is accordingly agreed that the Members, on the one
hand, and the Company, on the other hand, shall each be entitled to specific
enforcement of, and injunctive relief to prevent any violation of, the terms
hereof and the other party hereto will not take any action, directly or
indirectly, in opposition to the party seeking relief on the grounds that any
other remedy or relief is available at law or in equity.

14. Governing Law. The performance, construction and enforcement of this
Agreement and the documents executed in connection with this Agreement shall be
governed by the laws of the State of Maryland, notwithstanding any choice of law
or conflicts of law rule that would otherwise dictate the application of the law
of a different jurisdiction. The parties agree that any action or proceeding in
respect of any claim arising out of or related to this Agreement shall be
brought exclusively in a federal or state court located in the State of Maryland
(the “Chosen Court”) and (i) hereby irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of the Chosen Court for any actions, suits
or proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby, (ii) waive any objection to laying venue in any such action
or proceeding in the Chosen Court and (iii) waive any objection that the Chosen
Court are an inconvenient forum or lack jurisdiction.

15. No Waiver. Neither the failure nor any delay by a party in exercising any
right, power or privilege under this Agreement will operate as a waiver thereof,
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege hereunder.

16. Amendments; Counterparts. Any amendment or modification of the terms and
conditions set forth herein or any waiver of such terms and conditions must be
agreed to in a writing signed by each party hereto. This Agreement may be
executed in counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same agreement. Signatures to this
Agreement transmitted, by electronic mail in “portable document format” (“.pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signature.

17. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not intended to and does not confer any rights on, and
is not enforceable by, any other Persons.

18. Entire Agreement. This Agreement contains the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative, as of the
date first above written.

 

BANC OF CALIFORNIA, INC. By:   /s/ Robert Sznewajs Name: Robert Sznewajs Title:
Chair of the Board of Directors



--------------------------------------------------------------------------------

FINANCIAL EDGE FUND, L.P.

By: PL CAPITAL, LLC

General Partner

/s/ John W. Palmer By: John W. Palmer Managing Member /s/ Richard J. Lashley By:
Richard J. Lashley Managing Member

FINANCIAL EDGE-STRATEGIC FUND, L.P.

By: PL CAPITAL, LLC

General Partner

/s/ John W. Palmer By: John W. Palmer Managing Member /s/ Richard J. Lashley By:
Richard J. Lashley Managing Member

PL CAPITAL PLUS FUND, LP

By: PL CAPITAL PLUS, LLC

General Partner

/s/ John W. Palmer By: John W. Palmer Managing Member /s/ Richard J. Lashley By:
Richard J. Lashley Managing Member



--------------------------------------------------------------------------------

PL CAPITAL/FOCUSED FUND, L.P.

By: PL CAPITAL, LLC

General Partner

/s/ John W. Palmer By: John W. Palmer Managing Member /s/ Richard J. Lashley By:
Richard J. Lashley Managing Member

GOODBODY/PL CAPITAL, L.P.

By: GOODBODY/PL CAPITAL, LLC

General Partner

/s/ John W. Palmer By: John W. Palmer Managing Member /s/ Richard J. Lashley By:
Richard J. Lashley Managing Member GOODBODY/PL CAPITAL, LLC /s/ John W. Palmer
By: John W. Palmer Managing Member /s/ Richard J. Lashley By: Richard J. Lashley
Managing Member



--------------------------------------------------------------------------------

PL CAPITAL ADVISORS, LLC /s/ John W. Palmer By: John W. Palmer Managing Member
/s/ Richard J. Lashley By: Richard J. Lashley Managing Member PL CAPITAL, LLC
/s/ John W. Palmer By: John W. Palmer Managing Member /s/ Richard J. Lashley By:
Richard J. Lashley Managing Member PL CAPITAL PLUS, LLC /s/ John W. Palmer By:
John W. Palmer Managing Member /s/ Richard J. Lashley By: Richard J. Lashley
Managing Member /s/ John W. Palmer John W. Palmer /s/ Richard J. Lashley Richard
J. Lashley



--------------------------------------------------------------------------------

Schedule A1

 

  •   Financial Edge Fund, L.P., a Delaware limited partnership;

 

  •   Financial Edge-Strategic Fund, L.P., a Delaware limited partnership;

 

  •   PL Capital/Focused Fund, L.P., a Delaware limited partnership;

 

  •   Goodbody/PL Capital, L.P., a Delaware limited partnership;

 

  •   PL Capital Plus Fund, L.P., a Delaware limited partnership:

 

  •   PL Capital Plus, LLC, a Delaware limited liability company;

 

  •   Goodbody/PL Capital, LLC, a Delaware limited liability company;

 

  •   PL Capital Advisors, LLC, a Delaware limited liability company;

 

  •   PL Capital, LLC, a Delaware limited liability company;

 

  •   John W. Palmer, an individual; and

 

  •   Richard J. Lashley, an individual.

 

 



--------------------------------------------------------------------------------

Exhibit A

Mutual Press Release